Citation Nr: 0109832	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 14, 1994, 
for service connection for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the regional office (RO) granted entitlement to service 
connection for lumbar degenerative disc disease and awarded a 
rating of 40 percent effective date prior to September 14, 
1994.


FINDINGS OF FACT

1.  In a March 1982 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for 
residuals of low back strain.

2.  In a July 1984 rating decision, which the veteran did not 
appeal, the RO determined that he had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a back disorder.

3.  In a July 1987 rating decision, the appeal of which the 
veteran withdrew in November 1987, the RO again determined 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for a back 
disorder.

4.  In an April 1990 decision, the Board denied entitlement 
to service connection for a low back disorder, finding that 
the veteran had not submitted new and material evidence to 
reopen his claim.

5.  On September 14, 1994, the veteran filed a claim for 
compensation for residuals of back injury, including 
arthritis of the spine, due to a in-service jeep accident, 
among other claimed disabilities.

6.  In an April 1999 rating decision, the RO granted service 
connection and awarded a 40 percent rating for lumbar 
degenerative disc disease effective September 14, 1994.


CONCLUSIONS OF LAW

1.  The Board's April 1990 decision, in which denied 
entitlement to service connection for a low back, disorder 
because of lack of new and material evidence is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  The legal criteria for an effective date prior to 
September 14, 1994 for service connection for lumbar 
degenerative disc disease have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.157; 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant VA and 
other Federal records have been obtained.  The service 
medical records are in the claims folder.  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Further examination or medical opinion would not produce 
evidence relevant to the claim for an earlier effective date.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent development which was 
subsequently codified by the Act.  In addition to performing 
the pertinent development required under the Act, the RO 
notified the veteran of his right to submit evidence.  It 
would not abridge his rights under the Act for the Board to 
proceed to review the appeal.  Neither the veteran nor the 
representative have asserted that the case requires further 
development or action under the Act.  

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Cf. FED. R. CIV. P. 12(b)(6).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(2000).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.

In this case, the facts are not in dispute.  The veteran's 
active service ended in July 1981.  He filed an application 
for disability compensation for back injury later in the same 
month.  Service connection for residuals of low back strain 
was denied by a rating decision dated in March 1982.  The 
veteran did not appeal that decision and it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(2000).  Thereafter, the claim could be reopened only with 
submission of new and material evidence.  38 C.F.R. § 3.156 
(2000).  In a rating decision dated in July 1984, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the claim.  As the veteran did 
not appeal that decision, it also became final.  In a July 
1987 rating decision, the appeal of which the veteran 
withdrew in November 1987, the RO again determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a back disorder.  That 
claim also became final.  In an April 1990 decision, the 
Board denied entitlement to service connection for a low back 
disorder, finding that new and material evidence had not been 
submitted to reopen the claim.  The Board 1990 decision was 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) does 
not effect the finality of these past decisions.  

On September 14, 1994, the veteran filed another claim for 
disability compensation for residuals of back injury, 
including arthritis of the spine.  Ultimately, the claim was 
granted by the RO in April 1999, when it granted service 
connection for lumbar degenerative disc disease and awarded a 
rating of 40 percent, effective September 14, 1994.

After the Board's denial of the veteran's claim for service 
connection for a low back disorder in April 1990, the veteran 
did not refile his claim until September 14, 1994.  The 
exception found at 38 U.S.C.A. § 5110(b)(1) does not apply in 
this case because the refiled claim was not within the year 
after the veteran left active service.  The law in these 
circumstances is very specific.  The law provides that the 
effective date of the grant of service connection can be no 
earlier than the date of the new claim to reopen after final 
adjudication.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).  That date is September 14, 1994.

The regulations concerning claims are found at 38 C.F.R. 
§ 3.150 et seq.  The Board has carefully considered whether 
they provide a basis for finding that the veteran's date of 
claim was earlier than September 14, 1994.  Under 38 C.F.R. 
§ 3.155(a), any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

The first communication from the veteran after the Board 
April 1990 decision, which indicated an intent to reopen his 
claim of entitlement to service connection for a back 
disorder was the informal claim received on September 14, 
1994.  None of the correspondence during the interim between 
the April 1990 Board decision and the communication received 
on September 14, 1994, showed the veteran's intent to apply 
for compensation benefits under the laws administered by VA 
for a back disorder.

The Board concludes that the claim of entitlement to an 
effective date prior to September 14, 1994, has no basis 
under the law.  In circumstances such as this, where the law 
is dispositive, the claim may be denied because of the 
absence of legal merit or the lack of entitlement under law.  
See Sabonis, supra.


ORDER

Entitlement to an effective date prior to September 14, 1994, 
for service connection for lumbar degenerative disc disease 
is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

